Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.
Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive. The Applicant argues on pages 7 and 8 of the Remarks that none of the references disclose the newly added limitations of a support plate unitary with and extending from an inner surface of the main body of the fixture; however, new grounds of rejection treating the newly amended limitation are explained below in this Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko (U.S. Pub. 2014/0231450) in view of Bem (U.S. Pub. 2010/0213208), Burgo, Sr. (U.S. Pub. 2018/0103807), Saadi, et al. (“Saadi”) (U.S. Pat. 5,555,912) and De Giacomoni (U.S. Pat. 5,820,168).
	Regarding claim 1, Rosko discloses (Figures 19-23) a soap dispenser system comprising: a fixture (310) disposed above a countertop (12), the fixture comprising: a fixture main body (340) having a soap dispensing element (23); and a fixture mount (382) attached to the countertop, the fixture mount including an indication system (430) and a refill port; wherein the fixture main body is removably coupled to the fixture mount to expose the refill port (¶ [0088]: “remove the spout body 340, for example, when refilling the soap reservoir 18”); and a soap container (18) disposed below the countertop and fluidically coupled to the soap dispensing element via a fluid supply line (42), wherein the fluid supply line extends through the fixture mount (382) adjacent to the refill port (Fig. 22: 408) (¶ [0067, 0094]); wherein the indicator system is configured to indicate a power status of the system (¶ [0069]).
	Rosko discloses that the fluid supply line (42) extends from the soap dispensing element to a first fluid connector (362), the first fluid connector configured to detachably couple a second fluid connector (46) (¶ [0080]) at a location above the countertop (Fig. 22).   Rosko is silent in that the second fluid connector is disposed within the fixture mount at a location surrounding the 
Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication system is configured to indicate a level status of the soap container.  Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the level status of the soap container so the user knows when to refill the container.
Rosko discloses (Fig. 21) bosses (373) unitary with the fixture main body used to support the first fluid connector (362) but is silent in regards to a unitary support plate with a slot to couple to and support the first fluid connector; however, Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body (col. 2, lines 31-35: “hollow spout body 10 fabricated as a 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Saadi’s unitary plate with De Giacomoni’s slot and retaining clip, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
	Regarding claim 2, Rosko discloses that the fluid supply line (42) is disposed within the fixture main body.
	Regarding claim 3, Rosko discloses that when the fixture main body is removed from the fixture mount, the first and second fluid connectors detach.  (¶ [0083])
	Regarding claim 4, Rosko discloses that the indication system comprises a translucent collar (436) and an illumination device (430) disposed adjacent the translucent collar.
	Regarding claim 7, Rosko discloses that his apparatus has a power supply (140) and that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication system is configured to indicate a low battery level indication.  Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the low battery level indication so the user knows when to change the batteries.
Regarding claim 8, Rosko discloses (Figures 19-23) a soap dispenser fixture (310) comprising: a main body (340) having a soap dispensing element (23) fluidically coupled to soap container (18) via a fluid supply line (42); and a mount (382) secured to a countertop (12), the mount including an indication system (430) and a refill port fluidically coupled to the soap container; wherein the main body is removably coupled to the mount and configured to transition between an open orientation (the main body removed from the base) and a closed orientation (the main body attached to the base, using latches (398),  ¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”).
Rosko discloses that the fluid supply line (42) extends from the soap dispensing element to a first fluid connector (362), the first fluid connector configured to detachably couple a second fluid connector (46) (¶ [0080]) at a location above the countertop (Fig. 22).  Rosko is silent in that the second fluid connector is disposed within the fixture mount at a location surrounding the refill port.  Bem discloses a similar apparatus with a fluid supply line (76) that extends from a soap dispensing element (27) to a first fluid connector (Fig. 4: 122), the first fluid connector configured to detachably couple a second fluid connector (Fig. 2: 114) within a fixture mount (109, 110) disposed outside a perimeter of a refill port (20).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Bem’s teaching of a detachable second fluid connector disposed within the fixture mount at location surrounding, disposed outside a perimeter of and not co-axially aligned with the refill port to eliminate interference within refill port, such as by the supply line, to facilitate the refilling of the reservoir by the user.
Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the indication low soap level, low battery, power failure, and the like”)  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Burgo to configure the indication system to indicate the level status of the soap container so the user knows when to refill the container or to indicate the low battery level indication so the user knows when to change the batteries.
Rosko discloses (Fig. 21) bosses (373) unitary with the fixture main body used to support the first fluid connector (362) but is silent in regards to a unitary support plate with a slot to couple to and support the first fluid connector; however, Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body (col. 2, lines 31-35: “hollow spout body 10 fabricated as a brass casting…The spout body has a threaded inlet opening 11”) and De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate (1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Saadi’s unitary plate with De Giacomoni’s slot and retaining clip, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
	Regarding claim 9, Rosko discloses that the indication system comprises a translucent collar (436) and an illumination device (430) disposed adjacent the translucent collar.
Regarding claim 15, Rosko discloses that the mount (382) includes a plurality of supports (444) extending upward (¶ [0090]: “protrusions”) from the mount and into the main body when the main body and the mount are in the closed position.
Regarding claim 16, the combination discloses that the second fluid connector configured to couple with the first fluid connector when the main body and the mount are in the closed orientation and detach from the first fluid connector when the main body and the mount are in the open configuration.
Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko (U.S. Pub. 2014/0231450) in view of Bem (U.S. Pub. 2010/0213208), Azuma (U.S. Pat. 5,423,461), Saadi, et al. (“Saadi”) (U.S. Pat. 5,555,912) and De Giacomoni (U.S. Pat. 5,820,168).
Regarding claim 17, Rosko discloses (Figures 19-23) a soap dispenser system comprising: a fixture (310) including a mount (382) coupled to a countertop (12), the mount including: a refill port (¶ [0088]: “remove the spout body 340, for example, when refilling the soap reservoir 18”); and an indication system (430) comprising: a translucent collar (436) disposed adjacent a top surface of the countertop; and an illumination device (430) disposed adjacent the translucent collar, a main body (340) removably coupled to and extending upward from the mount (¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”), the main body including a soap dispensing element (23); wherein the mount and main body are configured to transition between an open orientation (the main body removed from the base) and a closed orientation (the main body attached to the base, using latches (398),  ¶ [0088]: “This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”); and a This quick disconnect feature allows a user to remove the spout body 340, for example, when refilling the soap reservoir 18”).
Rosko discloses that the fluid supply line (42) extends from the soap dispensing element to a first fluid connector (362), the first fluid connector configured to detachably couple a second fluid connector (46) (¶ [0080]) located above the countertop (Fig. 22).  Rosko is silent in that the second fluid connector is disposed within the fixture mount at a location surrounding the refill port.  Bem discloses a similar apparatus with a fluid supply line (76) that extends from a soap dispensing element (27) to a first fluid connector (Fig. 4: 122), the first fluid connector configured to detachably couple a second fluid connector (Fig. 2: 114) within a fixture mount (109, 110) at a location not co-axially aligned with a refill port (20).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Bem’s teaching of a detachable second fluid connector disposed within the fixture mount at location surrounding, disposed outside a perimeter of and not co-axially aligned with the refill port to eliminate interference within refill port, such as by the supply line, to facilitate the refilling of the reservoir by the user.
Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) but does not specify that the soap container has a high soap level sensor and a low soap level sensor.  Azuma discloses a soap dispenser with a soap container (1) that has a level sensor (8) that can sense a high soap level (8e) and a low soap level (8a) connected to a visual indication system (col. 9, lines 1-12) and audible warning system (col. 9, lines 13-17).  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Azuma to configure 
The combination, as modified by Bem, discloses a first fluid connector (Bem: Fig. 4: 122), disposed through a support plate (Bem: Fig. 4: 107) extending from an interior surface of the main body, but is silent in regards to a unitary support plate with a slot to couple to and support the first fluid connector; however, Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body (col. 2, lines 31-35: “hollow spout body 10 fabricated as a brass casting…The spout body has a threaded inlet opening 11”) and De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate (1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of De Giacomoni’s slot in Bem’s support plate, with retaining clip, so the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch” without “any need to disassemble the junction”, thus facilitating assembly or repair.  (col. 1, lines 57-63)
Regarding claim 18, the combination discloses that the indication system provides a visual indication (Azuma: col. 9, lines 1-12) of a low soap level determined by the low soap sensor (Azuma: 8a) and a high soap level determined by the high soap level sensor (Azuma: 8e); and that the indication system provides an audible warning of the high soap level determined by the high soap level sensor. (Azuma: col. 9, lines 13-17).
Regarding claim 20, Rosko discloses that the front surface of the collar (436) is flush with a front surface of the mount (382) (seen in Fig. 19).
Claims 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claims 4 and 9, respectively above, and further in view of Azuma (U.S. Pat. 5,423,461).
Regarding claims 5 and 10, Rosko discloses that “Flashing patterns or different colors of the light indicator may provide different indications to the user” (¶ [0069]) and Burgo discloses a similar apparatus with an indication system (124) configurable to indicate a level status of a soap container, among other information.  (¶ [0246]: “low soap level, low battery, power failure, and the like”) but the combination not specify that the soap container has a high soap level sensor and a low soap level sensor.  Azuma discloses a soap dispenser with a soap container (1) that has a level sensor (8) that can sense a high soap level (8e) and a low soap level (8a) connected to a visual illuminated indication system (col. 9, lines 1-12) and audible warning system (col. 9, lines 13-17).  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow the teaching of Azuma to configure Rosko’s soap container and indication system to alert the user of a high soap level to avoid over-flow and wasting of the soap (col. 10, lines 9-14) or of a low soap level to remind the user to refill the container.
Regarding claims 6 and 11, the combination discloses that the indication system provides an audible warning of the high soap level determined by the high soap level sensor. (Azuma: col. 9, lines 13-17).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claim 8, above, and further in view of Wade (U.S. Pat. 6,131,773).
Regarding claim 12, the combination is silent in regards to a locking mechanism configured to maintain the main body and the mount in the closed orientation; however, Wade discloses a soap dispenser with a locking mechanism (76) that maintains a main body (C) and a mount (E) in an attached (closed) orientation.  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow Wade’s teaching of using a locking mechanism to keep the main body and mount in a closed attached orientation to prevent theft or tampering.  (Wade: col. 2, lines 1-8)
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Burgo, Saadi and De Giacomoni as applied to claim 8, above, and further in view of Proper (U.S. Pub. 2017/0190563).
Regarding claims 13 and 14, the combination is silent in regards to a proximity sensor configured to detect whether the main body and the mount are in the closed (attached) orientation or the open (separated) orientation.  Proper discloses soap dispensing system with a sensor (75) that temporarily disables a dispensing mechanism, such that a person refilling a reservoir does not unintentionally actuate the dispensing mechanism.  It would have been obvious to one with ordinary skill in the art, prior to the effective date of the claimed invention, to borrow Proper’s sensor to sense when the main body and the mount are either in the open orientation to temporarily disable Rosko’s dispenser, such that a person refilling the soap container does not unintentionally actuate the dispensing mechanism.  (Proper: ¶ [0043])
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosko, Bem, Azuma and De Giacomoni as applied to claim 17, above, and further in view of Wade (U.S. Pat. 6,131,773).
Regarding claim 19, the combination is silent in regards to a locking mechanism configured to maintain the main body and the mount in the closed orientation; however, Wade 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754